Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "slowly" in claims 2, 6, 12, 16 is a relative term which renders the claim indefinite.  The term "slowly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what rate of pressure increase (claims 2-5, 12-15) or decrease (claims 6-7, 16-17) is being claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karklys (US3986372).
Regarding claim 1, Karklys teaches a washing machine appliance (see abstract) comprising: a sump (see bottom portion of reference number 24) capable of collecting wash fluid; a fluid supply valve 52 capable of supplying the wash fluid during a fill cycle; a drain pump assembly 46 in fluid communication with the sump capable of selectively draining the wash fluid collected within the sump during a drain cycle; a water level detection system coupled to the sump and a pressure sensor 160; and a controller 18 operably coupled to the fluid supply valve 52, the drain pump assembly 46, and the water level detection system (see figures 1-2, column 2, line 64-column 3, line 36), the controller 18 being configured for: monitoring a sump pressure using the water level detection system (see column 3, lines 38-59); detecting a fill sensing failure at the end of the fill cycle; and detecting a drain sensing failure during the drain cycle; and determining that the water level detection system is malfunctioning if the fill sensing failure and the drain sensing failure are detected (see abstract, column 7, line 1- column 8, line 33; de-energization of the appliance after fill and drain sensing failures; the filling operation occurs prior to the draining operation such that the detection of failures in the draining operation will also occur after the detection of failures in the filling operation).

Claim Rejections - 35 USC § 103

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-13, 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karklys (US3986372) as applied to claim 1 and further in view of Ryu et al. (US20080011339)
Regarding claims 12-13, 15-17, 19-20, Karklys teaches the limitations of claim 1. Karklys does not teach that the controller is configured for determining that there is no fill or drain sensing failure based on pressure slopes over time. Ryu et al. teaches a washing machine appliance (see abstract) and that sudden changes such as sudden increases in pressure levels may cause level detectors to malfunction (see abstract, paragraphs [0046], [0075]). Since both Karklys and Ryu et al. teach washing machine appliances with fill and drain operations and level detectors that utilize pressure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the controller in the modified system by Karklys .

Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Karklys (US3986372) in view of Kim et al. (US20160369443).
Regarding claim 1, Karklys teaches a washing machine appliance (see abstract) comprising: a sump (see bottom portion of reference number 24) capable of collecting wash fluid; a fluid supply valve 52 capable of supplying the wash fluid during a fill cycle; a drain pump assembly 46 in fluid communication with the sump capable of selectively draining the wash fluid collected within the sump during a drain cycle; a water level detection system coupled to the sump and a pressure sensor 160; and a controller 18 operably coupled to the fluid supply valve 52, the drain pump assembly 46, and the water level detection system (see figures 1-2, column 2, line 64-column 3, line 36), the controller 18 being configured for: monitoring a sump pressure using the water level detection system (see column 3, lines 38-59); detecting a fill sensing failure at the end of the fill cycle; and detecting a drain sensing failure during the drain cycle; and determining that the water level detection system is malfunctioning if the fill sensing failure and the drain sensing failure are detected (see abstract, column 7, line 1- column 8, line 33; de-energization of the appliance after fill and drain sensing failures). Karklys does not teach that the water level detection system comprises an air chamber. Kim et al. teaches a washing machine appliance (see abstract) with a water level detection system that comprises an air chamber 237 coupled 
Regarding claim 18, Karklys and Kim et al. together teach the limitations of claim 11. Karklys also teaches in the abstract, column 2, lines 3-42, column 7, lines 22-25, and column 8, lines 16-24 that lights may be actuated as user notification after determining that the water level detection system is malfunctioning.

Claims 2-7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Karklys (US3986372) in view of Kim et al. (US20160369443) as applied to claim 1 and further in view of Ryu et al. (US20080011339)
Regarding claims 2-7, 9-10, Karklys and Kim et al. together teach the limitations of claim 1. Karklys does not teach that the controller is configured for determining whether or not there is fill or drain sensing failure based on pressure slopes over time. Ryu et al. teaches a washing machine appliance (see abstract) and that sudden changes such as sudden increases in pressure levels may cause level detectors to malfunction (see abstract, paragraphs [0046], [0075]). Since both Karklys and Ryu et al. teach washing machine appliances with fill and drain operations and level detectors that utilize pressure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the controller in the modified .

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is Karklys (US3986372). Karklys fails to teach/disclose all of the limitations of claim 14. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINSAE B AYALEW/EXAMINER, Art Unit 1711